                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

TAWANNA HARRIS                                                                    PLAINTIFF

v.                              Case No. 4:18-cv-00153-KGB

KROGER LIMITED PARTNERSHIP I
and JERRY ELERBY                                                              DEFENDANTS

                                            ORDER

       Before the Court is a stipulation of dismissal filed by plaintiff Tawanna Harris and

defendants Kroger Limited Partnership I and Jerry Elerby (Dkt. No. 40). Counsel for these parties

have signed the stipulation (Id., at 2). Accordingly, the stipulation accords with the terms of

Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       The Court adopts the stipulation of dismissal (Dkt. No. 40). The Court therefore dismisses

with prejudice this action and finds that each party shall bear its own fees and costs. The Court

denies as moot all remaining pending motions (Dkt. Nos. 17, 25, 31, 32).

       It is so ordered this 28th day of August, 2019.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
